DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18, 20 and 22-32 are pending.
Claims 19 and 21 are cancelled.


Response to Amendment
The amendment, filed 01 April 2021, is fully responsive.

Applicant’s amendments to the claims 13 and 16 have overcome each and every objections previously set forth. The objections of the claims 13 and 16 have been withdrawn.

Applicant’s amendments to the claim 32 have overcome each and every 112(a) rejections previously set forth. The 112(a) rejections of the claim 32 have been withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 102(a)(2) rejections of the claims 1-3, 5-6, 10-18, 20, 22-24, 27, 28, 30, and 31, and the 103 rejections of the claims 4, 7-9, 25-26 and 29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant’s arguments with respect to the 103 rejections of the claim 32 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, except for the following:
Applicant’s arguments, see page 15 first and second full paragraphs, are directed to that Han fails to disclose or suggest “determining an offset of a nozzle having a nozzle tip, the offset being a difference between a position of the nozzle read by a positioning instrument and a position of the nozzle relative to a reference point”. 
Han teaches creating an offset map of a non-flat build bed surface relative to a nozzle tip to improve accuracy of 3D printing. More specifically, Han teaches that the toolhead assembly (the nozzle and the nozzle tip are part of the toolhead) is moved to a calibration point in the X-Y plane on a starting point in the Z axis. The starting point X-Y-Z coordinates is a reference point. From there, the toolhead moves down in the Z axis until the nozzle tip touches the surface, at which point, a distance on the Z-axis corresponding to the X-Y calibration point is captured, and therefore generating the offset point with X-Y-Z coordinates. That process is repeated for all of the X-Y calibration points, and accordingly the offset map is generated of the non-flat build bed surface. The offset map is then used for offsetting of the nozzle/nozzle tip positioning in a printing process (Han: [0010] “Apparatuses and methods are disclosed for calibrating a 3D printer. Specifically, embodiments disclosed herein provide for automatically measuring the distance between a 3D printer nozzle and a build surface at various points to create a topographical map of the build surface. This topographical map may then be employed to make the necessary adjustments during printing to ensure that the material is deposited precisely.”; [0057] At step 706, the generated 3D topographical map is used to dynamically actuate the Z 
Accordingly, Examiner submits that Han teaches “determining an offset of a nozzle having a nozzle tip, the offset being a difference between a position of the nozzle read by [a positioning instrument] and a position of the nozzle relative to a reference point” (Han: [0052], figure 6 “The distance between the nozzle tip and the bed surface is determined at each one of the set of calibration points according to method 600 illustrated in FIG. 6. At step 601, a 3D printer controller places the toolhead at the calibration point in the X-Y plane. The 3D printer controller is a computer that controls the movement of the toolhead assembly in three dimensions and can detect the location of the toolhead assembly in three dimensions. At step 602, the Z axis is actuated at a predetermined rate to slowly move the toolhead closer to the build surface. In some embodiments, the build surface is moved in the Z axis while the toolhead and X-Y gantry is stationary in the Z axis. In other embodiments, the build surface is stationary in the Z axis while the toolhead and X-Y gantry is moved along the Z axis. As the toolhead moves toward to build surface, at some point the nozzle tip makes contact with the build surface. At step 603, the sensor determines that the nozzle tip has made contact with the build surface. In response to receiving a signal from the sensor that the nozzle tip has made contact with the build surface, the 3D printer controller records the Z axis depth at step 604. At step 605, the X, Y, and Z position of the toolhead at the moment the nozzle tip made contact with the build surface is stored by the 3D printer controller. Also in response to receiving the signal from the sensor that the nozzle tip where the position of the toolhead assembly at the calibration point in the X-Y plane (the starting point in the Z axis) reads on “a reference point”, and the distance between the nozzle tip and the bed surface reads on “a difference between a position of the nozzle read by a positioning instrument and a position of the nozzle relative to a reference point”.). It is implied that Han requires means to measure and record/store the position of the toolhead, but Han does not explicitly teach “a positioning instrument” that reads positions. Leavitt, currently cited reference, see Claim Rejections - 35 USC § 103 section below, teaches a linear encoder used to measure positions.

Applicant’s arguments, see pages 16-17 section VI.A, with respect to the 101 rejections of claims 13-18, 20, 22-23 and 25-31, are directed to that: “Applicant's Claims Do Not Recite a Judicial Exception under Step 2A – Prong One.” Examiner’s reponses (Italic) to Applicant’s specific arguments (Underlined) are as follows:
With respect to claim 13, a human mind is “not equipped” to “detect[] ... a contact between the surface and the nozzle tip” that requires a sensor “at least partially and directly attached to the nozzle.” Moreover, a human mind is “not equipped” to “move[]... a nozzle assembly” and “read[] ... a vertical position of the nozzle upon detecting the contact.”
Examiner did not submit that the 101 rejection of claim 13 limitations “move[]... a nozzle assembly”, and the requiring of the sensor “at least partially and directly attached to the nozzle” fall within the “Mental Processes” grouping of abstract ideas.
Examiner, did submit that “detecting, by the sensor, a contact between the surface and the nozzle tip”, and “reading, by a positioning instrument, a vertical position of the nozzle upon contacting the surface”, as drafted, presents a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the sensor”, and “by a positioning instrument”. That is, other than reciting “by the sensor”, and “by a positioning instrument”, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a 3D printer operator can visually observe and judge a nozzle tip touching the printing surface and can further visually observe and evaluate a vertical position of a nozzle and an end point of the nozzle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, in this case a generic 3D printer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See the complete analysis of 101 rejection of the claim 13 below.
Similarly, with respect to claim 16, a human mind is “not equipped” to “printing a calibration object.” Moreover, a human mind is “not equipped” to “move[]... a nozzle assembly” and “read[] ... a series of positions of the nozzle.”
Examiner did not submit that the 101 rejection of claim 16 limitation “move[]... a nozzle assembly” falls within the “Mental Processes” grouping of abstract ideas.
Examiner, did submit that “reading, by the positioning instrument, a series positions of the nozzle when the nozzle tip contacts the test feature for a plurality of times”, as drafted, represents a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a positioning instrument”. That is, other than reciting “by a positioning instrument”, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a 3D printer operator can visually observe and judge a nozzle tip touching a test feature such as a printing surface and visually observe and evaluate a position of the end point of the nozzle and repeat the process multiple times. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, in this case a generic 3D printer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See the complete analysis of 101 rejection of the claim 16 below.

Applicant’s arguments, see pages 17-20 sections VI.B and VI.C, with respect to the 101 rejections of claims 13-18, 20, 22-23 and 25-31, are directed to that “Applicant's Claims Are Integrated Into a Practical Application under Step 2A – Prong Two” and “Applicant's Claims Recite ‘Significantly More’ Than Any Abstract Idea under Step 2B”.
Based on Applicant’s amendments, Examiner has made adjustments to the analysis of the 101 rejection, see Claim Rejections - 35 USC § 101 section below.

Examiner would like to point out the reasons why the independent claim 32 is not rejected under 101. While, the independent claim 32 has limitations that are abstract ideas, such as, “determining an offset of a nozzle …”  and “reading horizontal and vertical positions of the nozzle …”, the “offset” is used to calibrate a position of the nozzle, and accordingly, print an 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 32 recites the limitations: “reading horizontal and vertical positions” in line 11; “the read positions” in line 14; and “read horizontal and vertical positions” in lines 16-17. It is unclear the relationship amongst the limitations, and whether “read horizontal and vertical positions” in line 16-17 does or does not correspond to “reading horizontal and vertical positions” in line 11. For examining purposes, the limitations have been interpreted as “reading horizontal and vertical positions”, “the read positions”, and “the read positions”, respectively. Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-18, 20, 22-23 and 25-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Independent claim 13 is directed to an abstract idea.
The claim 13 recites the limitations of “detecting, by the sensor, a contact between the surface and the nozzle tip; reading, by a positioning instrument, a vertical position of the nozzle upon contacting the surface; and determining, by a processor, a vertical position of an end point of the nozzle, based on the read vertical position of the nozzle”. These limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the sensor”, “by a positioning instrument”, and “by a processor”. That is, other than reciting “by the sensor”, “by a positioning instrument”, and “by a processor”, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a 3D printer operator can visually observe and judge a nozzle tip touching the printing surface and can further visually observe and evaluate a vertical position of a nozzle and an end point of the nozzle. If a claim 
This judicial exception is not integrated into a practical application. The claim recites additional element: “moving, by a positioning instrument, a nozzle assembly and a surface relative to each other, the nozzle assembly comprising the nozzle and a sensor at least partially and directly attached to the nozzle, the nozzle comprising a nozzle tip”. The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. When so evaluated, the additional elements of “moving, by a positioning instrument, a nozzle assembly and a surface relative to each other, the nozzle assembly comprising the nozzle and a sensor at least partially and directly attached to the nozzle, the nozzle comprising a nozzle tip” represents mere moving of a 3D printer nozzle assembly to carry out the abstract idea, which is an extra-solution activity, for “detecting, by the sensor, a contact between the surface and the nozzle tip; reading, by a positioning instrument, a vertical position of the nozzle upon contacting the surface; and determining, by a processor, a vertical position of an end point of the nozzle, based on the read vertical position of the nozzle”, and does not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. Accordingly, the additional elements recited in the claim do not integrate the abstract idea into a practical application. The claim as a whole does not recite a meaningful limitation that would integrate the abstract ideas into a practical application..


Independent claim 16 is directed to an abstract idea.
The claim 16 recites the limitations of “detecting, by a sensor, contacts between the nozzle tip and the test feature; reading, by the positioning instrument, a series positions of the nozzle when the nozzle tip contacts the test feature for a plurality of times; reading, by the positioning instrument, a vertical position of the nozzle when the nozzle tip contacts the test feature after the nozzle tip contacts the test feature for the plurality of times; determining, by a processor, a relative vertical position of the end point of the nozzle relative to a reference point based on the read vertical position and the vertical displacement of the nozzle tip; and determining, by the processor, a relative horizontal position of an end point of the nozzle relative to the reference point based on the relative vertical position and the series of positions”. These limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a sensor”, “by a positioning instrument”, and “by a processor”. That is, other than reciting “by a sensor”, “by a positioning instrument”, and “by a processor”, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a 3D printer operator can visually observe and judge a nozzle tip touching a test feature such as a printing surface and visually observe and evaluate a position of the end point of the nozzle relative to various reference points and repeat the process multiple times. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, in this case a generic 3D printer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, “a nozzle assembly, a nozzle; a nozzle tip; a test feature; a sensor; a processor; and a positioning instrument” recited in the claim are used to carry out the additional and abstract idea limitations, but recited so generically (no details whatsoever are provided other than that it is “a nozzle assembly, a nozzle; a nozzle tip; a test feature; a sensor; a processor; and a positioning instrument”) that they represents no more than mere generic 3D printer components. Simply implementing the abstract idea on generic components or merely using generic components as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application and cannot provide an inventive concept Further, as discussed above with respect to integration of the abstract idea into a practical application, the claimed limitation of “moving, by a positioning instrument, a nozzle assembly relative to a test feature of the calibration object such that a nozzle tip contacts the test feature for a plurality of times, the nozzle assembly comprising the nozzle that has the nozzle tip, wherein the nozzle tip undergoes a vertical displacement upon contacting the test feature” does not add more than an insignificant extra-solution activity to the judicial exception and does not impose a meaningful limit on practicing the abstract idea, see MPEP 2106.05(g). The claim is not patent eligible.
The recitations of claims 17-18, 20, 22-23 and 25-31 simply add more detail to or are cumulative to the abstract idea of Independent claim 16.

As mentioned in the Response to Arguments section above, Examiner would like to point out the reasons why the independent claim 32 is not rejected under 101. While, the independent claim 32 has limitations that are abstract ideas, such as, “determining an offset of a nozzle …”  and “reading horizontal and vertical positions of the nozzle …”, the “offset” is used to calibrate a position of the nozzle, and accordingly, print an object. In other words, the claim further recites the limitations “calibrating a position of the nozzle based on the offset; and printing the object”. The offset, as a result of the judicial exception (abstract ideas), is applied to (integrated into) calibrating a position of the nozzle based on the offset; and printing the object (practical application). For similar reasons the dependent claim 24 is not rejected under 101.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (WO 2019/191683 A1), hereinafter ‘Han’, in view of Kemperle et al. (US 2014/0117575 A1), hereinafter ‘Kemperle’.

Regarding claim 1, Han teaches:
A nozzle assembly for depositing a material for forming an object, comprising: (Han: [0033], figure 1 “The 3D printer moves the toolhead over the build surface, depositing material to build up a 3D object on the build surface. The toolhead includes a hot end assembly and an extruder. The extruder drives a filament material through a heating element, forcing the liquefied or pliable filament out of a nozzle.”; [0037] “Hot end assembly 101 includes heater block assembly 102 and nozzle 103. Hot end assembly 101 is rigidly mounted to linear travel assembly 103. Linear travel assembly 103 includes sensor block 104, hot end mounting block 105, and travel mechanism 106.”, where the hot end assembly 101 reads on “A nozzle assembly”.)
a nozzle having a nozzle tip to deposit the material; and (Han: [0033], figure 1 “The 3D printer moves the toolhead over the build surface, depositing material to build up a 3D object on the build surface. The toolhead includes a hot end assembly and an extruder. The extruder drives a filament material through a heating element, forcing the liquefied or pliable filament out of a nozzle.”, where to force the liquefied or pliable filament out of a nozzle reads on “to deposit the material”.; Claim 12 “the portion of the toolhead assembly is a nozzle tip.”)
a sensor at least partially … attached to the nozzle; (Han: [0038], figure 1 “Sensor 107 is mounted to sensor block 104 and configured to detect the travel of hot end mounting block 105 relative to sensor block 104.”, where the sensor 107 reads on “a sensor”, and see the sensor 107 “at least partially attached to the nozzle” as illustrated in figure 1.)
wherein the sensor is configured to detect a contact between the nozzle tip and a surface. (Han: [0052], figure 6 “At step 603, the sensor determines that the nozzle tip has made contact with the build surface. In response to receiving a signal from the sensor that the nozzle 

Han does not explicitly teach: a sensor at least partially and directly attached to the nozzle.
Kemperle teaches:
a sensor at least partially and directly attached to the nozzle. (Kemperle: [0047], figure 3 “FIG. 3 is a block diagram of a fabrication tool for use in a three-dimensional printer.  The tool 300 may include, for example, an extruder or other tool operable to add build material to an object 304 during a build process as generally described above.  One or more sensors 302 may be mechanically coupled or otherwise included in the fabrication tool 300.  Each sensor 302 may be operable to sense a contact force between the fabrication tool 300 and a separate structure, such as the object 304, the build platform 306, or some other structure.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Kemperle before them, to modify the nozzle tip calibration system to incorporate the location of the contact sensor to be mechanically coupled to the nozzle.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve instantaneously sensing the normal contact force, as well as, the direction and magnitude of the deflection of the tip (Kemperle: [0048] “The sensors 302 may collectively or individually sense the contact force along one, two, three, or more pairwise non-parallel axes.  For example, a normal force (e.g., instantaneous contact force) between the fabrication tool 300 and the build platform 306 may be 

Regarding claim 2, Han and Kemperle teach all the features of claim 1.
Han further teaches:
wherein the sensor is configured to generate a detection signal indicative of the contact between the nozzle tip and the surface. (Han: [0038] “In an embodiment, sensor 107 is configured to generate a signal when hot end mounting block is at a pre-determined distance from sensor block 104.”; [0052], figure 6 “At step 603, the sensor determines that the nozzle tip has made contact with the build surface. In response to receiving a signal from the sensor that the nozzle tip has made contact with the build surface, the 3D printer controller records the Z axis depth at step 604.”)

Regarding claim 3, Han and Kemperle teach all the features of claim 1.
Kemperle further teaches:
wherein the sensor comprises a resilient member attached to the nozzle and configured to allow the nozzle to deflect from the surface upon contacting the surface. (Kemperle: [0003] “An extruder or other tool head of a three-dimensional printer is instrumented to detect contact force against the extruder, such as by a build platform or an object being where having instrument to detect deflection forces acting on the tool reads on having “a resilient member”.)
The motivation to combine Han and Kemperle, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 5, Han and Kemperle teach all the features of claims 1-2.
Han further teaches:
wherein the sensor further comprises a mechanical, optical, electrical, or magnetic switch. (Han: [0039] “In an embodiment, sensor 107 may comprise a electromechanical limit switch positioned such that the switch is actuated when the switch trigger comes into contact with hot end mounting block 105. As a result, an electrical circuit is completed when the switch comes into contact with hot end mounting block 105, indicating that the hot end assembly 101 has moved past a certain point relative to sensor block 104.”)

Regarding claim 6, Han and Kemperle teach all the features of claims 1-2.
Han further teaches:
wherein the sensor comprises a force sensor or an electrical conductivity sensor. (Han: [0039] “In an embodiment, sensor 107 may comprise a electromechanical limit switch positioned such that the switch is actuated when the switch trigger comes into contact with hot end mounting block 105. As a result, an electrical circuit is completed when the switch comes  [0040] “In some embodiments, sensor 107 may be a simple electrical contact between a component of sensor block 104 and a component of hot end mounting block 105.”, where detecting when an electrical circuit is completed or when electrical contact is made reads on “an electrical conductivity sensor”.)

Regarding claim 7, Han and Kemperle teach all the features of claim 1.
Kemperle further teaches:
wherein the nozzle tip has a tapered surface. (Kemperle: figure 3; see the  tip with a tapered surface.)
The motivation to combine Han and Kemperle, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 10 Han and Kemperle teach all the features of claim 1.
Han further teaches:
wherein the surface is the surface of a print bed of a 3D printer or an upper surface of an object. (Han: [0035] “The build surface, build plate, and/or build substrate may be alternatively referred to as a bed. For the purposes of the discussion below, the term build surface is used to refer to any or any combination of build surface, build plate, build substrate, or bed.”)

Regarding claim 11, Han teaches:
A print head for a 3D printer, comprising: a nozzle assembly for depositing a material for forming an object, comprising (Han: [0033], figure 1 “The 3D printer moves the toolhead over the build surface, depositing material to build up a 3D object on the build surface. The toolhead includes a hot end assembly and an extruder. The extruder drives a filament material through a heating element, forcing the liquefied or pliable filament out of a nozzle.”; [0037] “Hot end assembly 101 includes heater block assembly 102 and nozzle 103. Hot end assembly 101 is rigidly mounted to linear travel assembly 103. Linear travel assembly 103 includes sensor block 104, hot end mounting block 105, and travel mechanism 106.”, where the toolhead reads on “A print head”, and the hot end assembly 101 reads on “A nozzle assembly”.)
a nozzle having a nozzle tip to deposit the material; and (Han: [0033], figure 1 “The 3D printer moves the toolhead over the build surface, depositing material to build up a 3D object on the build surface. The toolhead includes a hot end assembly and an extruder. The extruder drives a filament material through a heating element, forcing the liquefied or pliable filament out of a nozzle.”, where to force the liquefied or pliable filament out of a nozzle reads on “to deposit the material”.; Claim 12 “the portion of the toolhead assembly is a nozzle tip.”)
a sensor at least partially … attached to the nozzle; (Han: [0038], figure 1 “Sensor 107 is mounted to sensor block 104 and configured to detect the travel of hot end mounting block 105 relative to sensor block 104.”, where the sensor 107 reads on “a sensor”, and see the sensor 107 “at least partially attached to the nozzle” as illustrated in figure 1.)
wherein the sensor is configured to detect a contact between the nozzle tip and a surface. (Han: [0052], figure 6 “At step 603, the sensor determines that the nozzle tip has made contact with the build surface. In response to receiving a signal from the sensor that the nozzle 

Han does not explicitly teach: a sensor at least partially and directly attached to the nozzle.
Kemperle teaches:
a sensor at least partially and directly attached to the nozzle. (Kemperle: [0047], figure 3 “FIG. 3 is a block diagram of a fabrication tool for use in a three-dimensional printer.  The tool 300 may include, for example, an extruder or other tool operable to add build material to an object 304 during a build process as generally described above.  One or more sensors 302 may be mechanically coupled or otherwise included in the fabrication tool 300.  Each sensor 302 may be operable to sense a contact force between the fabrication tool 300 and a separate structure, such as the object 304, the build platform 306, or some other structure.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Kemperle before them, to modify the nozzle tip calibration system to incorporate the location of the contact sensor to be mechanically coupled to the nozzle.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve instantaneously sensing the normal contact force, as well as, the direction and magnitude of the deflection of the tip (Kemperle: [0048] “The sensors 302 may collectively or individually sense the contact force along one, two, three, or more pairwise non-parallel axes.  For example, a normal force (e.g., instantaneous contact force) between the fabrication tool 300 and the build platform 306 may be 

Regarding claim 12, Han teaches:
A 3D printer, comprising: a print bed; a print head comprising: (Han: [0033] “Apparatuses and methods for calibrating a 3D printer are disclosed. A 3D printer may
include a build surface and a toolhead.”, where the build surface reads on “a print bed”, and the toolhead reads on “a print head”.)
at least one nozzle assembly for depositing a material for forming an object, comprising a nozzle having a nozzle tip to deposit a material and a sensor at least partially … attached to the nozzle, (Han: [0033], figure 1 “The 3D printer moves the toolhead over the build surface, depositing material to build up a 3D object on the build surface. The toolhead includes a hot end assembly and an extruder. The extruder drives a filament material through a heating element, forcing the liquefied or pliable filament out of a nozzle.”; [0037] “Hot end assembly 101 includes heater block assembly 102 and nozzle 103. Hot end assembly 101 is rigidly mounted to linear travel assembly 103. Linear travel assembly 103 includes sensor block 104, hot end mounting block 105, and travel mechanism 106.”; [0038] “Sensor 107 is mounted to sensor block 104 and configured to detect the travel of hot end mounting block 105 relative to sensor block 104.”, where the hot end assembly 101 reads on “at least one nozzle assembly”, to force the liquefied or pliable filament out of a nozzle reads on “a nozzle tip to deposit a material”, the sensor 107 reads on “a sensor”, and see the sensor 107 “at least partially attached to the nozzle” as illustrated in figure 1.; Claim 12 “the portion of the toolhead assembly is a nozzle tip.”)
wherein the sensor is configured to detect a contact between the nozzle tip and a surface; and (Han: [0052], figure 6 “At step 603, the sensor determines that the nozzle tip has made contact with the build surface. In response to receiving a signal from the sensor that the nozzle tip has made contact with the build surface, the 3D printer controller records the Z axis depth at step 604.”)
… configured to move the print head and the print bed relative to each other vertically and/or horizontally. (Han: [0052], figure 6 “The 3D printer controller is a computer that controls the movement of the toolhead assembly in three dimensions and can detect the location of the toolhead assembly in three dimensions.”, where the movement control part of the 3D printer controller reads on “a positioning instrument”.)

Han does not explicitly teach: a positioning instrument …; and a sensor at least partially and directly attached to the nozzle.
Kemperle teaches:
a positioning instrument … (Kemperle: [0018] “More generally, the x-y-z positioning assembly 108 may include without limitation various combinations of stepper motors, encoded DC motors, gears, belts, pulleys, worm gears, threads, and so forth.”, where the x-y-z positioning assembly 108 reads on “a positioning instrument”.)
a sensor at least partially and directly attached to the nozzle. (Kemperle: [0047], figure 3 “FIG. 3 is a block diagram of a fabrication tool for use in a three-dimensional printer.  The tool 300 may include, for example, an extruder or other tool operable to add build material to an object 304 during a build process as generally described above.  One or more sensors 302 may be mechanically coupled or otherwise included in the fabrication tool 300.  Each sensor 302 may be operable to sense a contact force between the fabrication tool 300 and a separate structure, such as the object 304, the build platform 306, or some other structure.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Kemperle before them, to modify the nozzle tip calibration system to incorporate the location of the contact sensor to be mechanically coupled to the nozzle.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve instantaneously sensing the normal contact force, as well as, the direction and magnitude of the deflection of the tip (Kemperle: [0048] “The sensors 302 may collectively or individually sense the contact force along one, two, three, or more pairwise non-parallel axes.  For example, a normal force (e.g., instantaneous contact force) between the fabrication tool 300 and the build platform 306 may be sensed; a direction and magnitude of deflection of the tip of the fabrication tool (including displacement and/or force) may be sensed in any positions or directions, etc. More generally, sensors that are collectively operable to sense any force or displacement of the fabrication tool and separate structure, or any related properties such as compression or strain, may be used as sensors 302, so long as the contact force(s) described above may be calculated from the sensed physical characteristics.”).



Regarding claim 13, Han teaches:
A method for automatically determining a position of an end point of a nozzle of a 3D printer, the method comprising: (Han: Abstract “Apparatuses and methods for calibrating a 3D printer are disclosed. A 3D printer toolhead may include mechanisms for detecting when a portion of the toolhead comes into contact with a build surface. A process for detecting the distance from the toolhead to the build surface is disclosed using these mechanisms. A further method of calibrating a 3D printer by measuring a plurality of points on a build surface is also disclosed.”, where detecting the distance reads on “determining a position”.; [0002] “The present disclosure relates to 3D printer calibration and more particularly to apparatuses and methods for automatically measuring the distance between the tip of the hot end nozzle and the top of the build surface.”, where the tip of the hot end nozzle reads on “an end point of a nozzle”.; Examiner interprets the “end point of the nozzle” to be the “nozzle tip”.)
moving … a nozzle assembly and a surface relative to each other, the nozzle assembly comprising the nozzle and a sensor at least partially … attached to the nozzle, the nozzle comprising a nozzle tip; (Han: [0033], figure 1 “The 3D printer moves the toolhead over the build surface, depositing material to build up a 3D object on the build surface. The toolhead includes a hot end assembly and an extruder. The extruder drives a filament material through a heating element, forcing the liquefied or pliable filament out of a nozzle.”; [0037] “Hot end assembly 101 includes heater block assembly 102 and nozzle 103. Hot end assembly 101 is rigidly mounted to linear travel assembly 103. Linear travel assembly 103 includes sensor block 104, hot end mounting block 105, and travel mechanism 106.”, where the hot end assembly 101 reads on “a nozzle assembly”, and moving the hot end assembly over the build surface reads on “moving a nozzle assembly and a surface relative to each other”.; [0038], figure 1 “Sensor 107 is mounted to sensor block 104 and configured to detect the travel of hot end mounting block 105 relative to sensor block 104.”, where the sensor 107 reads on “a sensor”, and see the sensor 107 “at least partially attached to the nozzle” as illustrated in figure 1.; Claim 12 “the portion of the toolhead assembly is a nozzle tip.”) (Han: [0052], figure 6 “The 3D printer controller is a computer that controls the movement of the toolhead assembly in three dimensions and can detect the location of the toolhead assembly in three dimensions.”, where the part of the 3D printer controller that controls the movement reads on “a positioning instrument”.)
detecting, by the sensor, a contact between the surface and the nozzle tip; (Han: [0052], figure 6 “At step 603, the sensor determines that the nozzle tip has made contact with the build surface. In response to receiving a signal from the sensor that the nozzle tip has made contact with the build surface, the 3D printer controller records the Z axis depth at step 604.”, where determining that the nozzle tip has made contact reads on “detecting … a contact”.)
reading … a vertical position of the nozzle upon detecting the contact; and (Han: [0052], figure 6 “The 3D printer controller is a computer that controls the movement of the toolhead assembly in three dimensions and can detect the location of the toolhead assembly in three dimensions.”, where detecting the location reads on “reading … position”.)
determining, by a processor, a vertical position of the end point of the nozzle based on the read vertical position of the nozzle. (Han: [0056], figure 7 “At step 705, the distance between the nozzle top [tip] and the bed surface is determined at each of the set of calibration points according to method 600 illustrated in FIG. 6 . Each measured distance is stored in a 3D topographical map that corresponds to the build surface.”, where determining, at each of the calibration points, the distance between the nozzle tip and the bed surface using the Z axis depth of the toolhead assembly reads on “determining … based on the read vertical position of the nozzle”.; [0057] “At step 706, the generated 3D topographical map is used to dynamically actuate the Z axis according to the map to compensate for variability in the distance between the nozzle tip and build surface, ensuring a consistent deposition of material.”, where the distance between the nozzle tip and build surface variability reads on “a vertical position of an end point of the nozzle”.) (Han: [0061] The 3D printer controller is a computer that controls the movement of the toolhead assembly in three dimensions and can detect the location of the toolhead assembly in three dimensions.”; “The term code, as used above, may include software, firmware, and/or microcode, and may refer to programs, routines, functions, classes, and/or objects. The term shared processor encompasses a single processor that executes some or all code from multiple modules.”, where the module performing the steps of figures 6 and 7 using a processor reads on “determining, by a processor …”.)

Han does not explicitly teach: moving, by a positioning instrument …, a sensor at least partially and directly attached to the nozzle; and reading, by the positioning instrument …
Kemperle teaches:
moving, by a positioning instrument …; and reading, by the positioning instrument … (Kemperle: [0018] “The x-y-z positioning assembly 108 may, for example, include a number of stepper motors 109 to independently control a position of the extruder 106 within the working volume along each of an x-axis, a y-axis, and a z-axis. More generally, the x-y-z positioning assembly 108 may include without limitation various combinations of stepper motors, encoded DC motors, gears, belts, pulleys, worm gears, threads, and so forth.”, where the x-y-z positioning assembly 108 with encoded DC motors reads on “a positioning instrument” for moving and reading.)
a sensor at least partially and directly attached to the nozzle. (Kemperle: [0047], figure 3 “FIG. 3 is a block diagram of a fabrication tool for use in a three-dimensional printer.  The tool 300 may include, for example, an extruder or other tool operable to add build material to an object 304 during a build process as generally described above.  One or more sensors 302 may be mechanically coupled or otherwise included in the fabrication tool 300.  Each sensor 302 may be operable to sense a contact force between the fabrication tool 300 and a separate structure, such as the object 304, the build platform 306, or some other structure.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Kemperle before them, to modify the nozzle tip calibration system to incorporate the location of the contact sensor to be mechanically coupled to the nozzle.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve instantaneously sensing the normal contact force, as well as, the direction and magnitude of the deflection of the tip (Kemperle: [0048] “The sensors 302 may collectively or individually sense the contact force along one, two, three, or more pairwise non-parallel axes.  For example, a normal force (e.g., instantaneous contact force) between the fabrication tool 300 and the build platform 306 may be sensed; a direction and magnitude of deflection of the tip of the fabrication tool (including displacement and/or force) may be sensed in any positions or directions, etc. More generally, sensors that are collectively operable to sense any force or displacement of the fabrication tool and separate structure, or any related properties such as compression or strain, may be used as 

Regarding claim 14, Han and Kemperle teach all the features of claim 13.
Kemperle further teaches:
wherein detecting the contact between the surface and the nozzle comprises detecting a displacement of the nozzle tip. (Kemperle: [0048] “The sensors 302 may collectively or individually sense the contact force along one, two, three, or more pairwise non-parallel axes.  For example, a normal force (e.g., instantaneous contact force) between the fabrication tool 300 and the build platform 306 may be sensed; a direction and magnitude of deflection of the tip of the fabrication tool (including displacement and/or force) may be sensed in any positions or directions, etc. More generally, sensors that are collectively operable to sense any force or displacement of the fabrication tool and separate structure, or any related properties such as compression or strain, may be used as sensors 302, so long as the contact force(s) described above may be calculated from the sensed physical characteristics.”)
The motivation to combine Han and Kemperle, which teach the features of the present claim, as submitted in claim 13, is incorporated herein.

Regarding claim 15, Han and Kemperle teach all the features of claims 13-14.
Han further teaches:
determining the vertical position of the end point of the nozzle based on the read vertical position of the nozzle and the displacement of the nozzle tip. (Han: [0052], figure 6 “At step 603, the sensor determines that the nozzle tip has made contact with the build surface. 



Claims 16-18, 20 and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Leavitt et al. (US 2013/0242317 A1), hereinafter ‘Leavitt’, further in view of Kemperle.

Regarding claim 16, Han teaches:
A method for automatically determining a position of an end point of a nozzle of a 3D printer, the method comprising: (Han: Abstract “Apparatuses and methods for calibrating a 3D printer are disclosed. A 3D printer toolhead may include mechanisms for detecting when a portion of the toolhead comes into contact with a build surface. A process for detecting the distance from the toolhead to the build surface is disclosed using these mechanisms. A further method of calibrating a 3D printer by measuring a plurality of points on a build surface is also disclosed.”, where detecting the distance reads on “determining a position”.; [0002] “The present disclosure relates to 3D printer calibration and more particularly to apparatuses and where the tip of the hot end nozzle reads on “an end point of a nozzle”.; Examiner interprets the “end point of the nozzle” to be the “nozzle tip”.)
moving … a nozzle assembly relative to a test feature … such that a nozzle tip contacts the test feature for a plurality of times, the nozzle assembly comprising the nozzle that has the nozzle tip, … ; (Han: [0033], figure 1 “The 3D printer moves the toolhead over the build surface, depositing material to build up a 3D object on the build surface. The toolhead includes a hot end assembly and an extruder. The extruder drives a filament material through a heating element, forcing the liquefied or pliable filament out of a nozzle.”; [0037] “Hot end assembly 101 includes heater block assembly 102 and nozzle 103. Hot end assembly 101 is rigidly mounted to linear travel assembly 103. Linear travel assembly 103 includes sensor block 104, hot end mounting block 105, and travel mechanism 106.”, where the hot end assembly 101 reads on “a nozzle assembly”.) (Han: figure 6 “3D printer controller places the toolhead at the calibration point in the X-Y plane (step 601)” and “The Z axis is actuated at a predetermined rate to slowly move the toolhead closer to the build surface (step 602)”, where the calibration point of the build surface reads on “a test feature”.; [0052], figure 6 “The distance between the nozzle tip and the bed surface is determined at each one of the set of calibration points according to method 600 illustrated in FIG. 6.”, where repeating the process for multiple calibration points reads on “a plurality of times”.) (Han: [0052], figure 6 “The 3D printer controller is a computer that controls the movement of the toolhead assembly in three dimensions and can detect the location of the toolhead assembly in three dimensions.”, where the part of the 3D printer controller that controls the movement reads on “a positioning instrument”.)
detecting, by a sensor, contacts between the nozzle tip and the test feature; (Han: [0052], figure 6 “At step 603, the sensor determines that the nozzle tip has made contact with the build surface. In response to receiving a signal from the sensor that the nozzle tip has made contact with the build surface, the 3D printer controller records the Z axis depth at step 604.”, where determining that the nozzle tip has made contact reads on “detecting … contacts”.)
reading … a series of positions of the nozzle when the nozzle tip contacts the test feature for a plurality of times; and (Han: [0052], figure 6 “The distance between the nozzle tip and the bed surface is determined at each one of the set of calibration points according to method 600 illustrated in FIG. 6.”; figure 6 “The X, Y, and Z positions of the toolhead at the moment the nozzle tip made contact with the build surface is stored by the 3D printer controller (step 605)”.; [0056] “Other embodiments may use any number of calibration points arranged in any manner.”, where the nozzle tip contacting the bed surface at multiple calibration points reads on “when the nozzle tip contacts that test feature for a plurality of times”, and the set of calibration points reads on “a series of positions”.)
reading … a vertical position of the nozzle when the nozzle tip contacts the test feature after the nozzle tip contacts the test feature for the plurality of times; (Han: [0052], figure 6 “The 3D printer controller is a computer that controls the movement of the toolhead assembly in three dimensions and can detect the location of the toolhead assembly in three dimensions. … At step 603, the sensor determines that the nozzle tip has made contact with the build surface. In response to receiving a signal from the sensor that the nozzle tip has made contact with the build surface, the 3D printer controller records the Z axis depth at step 604.””, where detecting the location on Z axis reads on “reading … vertical position”.;)
determining, by a processor, a relative vertical position of the end point of the nozzle relative to a reference point based on the read vertical position … ; and (Han: [0052], figure 6 “The distance between the nozzle tip and the bed surface is determined at each one of the set of calibration points according to method 600 illustrated in FIG. 6. At step 601, a 3D printer controller places the toolhead at the calibration point in the X-Y plane. The 3D printer controller is a computer that controls the movement of the toolhead assembly in three dimensions and can detect the location of the toolhead assembly in three dimensions. At step 602, the Z axis is actuated at a predetermined rate to slowly move the toolhead closer to the build surface. In some embodiments, the build surface is moved in the Z axis while the toolhead and X-Y gantry is stationary in the Z axis. In other embodiments, the build surface is stationary in the Z axis while the toolhead and X-Y gantry is moved along the Z axis. As the toolhead moves toward to build surface, at some point the nozzle tip makes contact with the build surface. At step 603, the sensor determines that the nozzle tip has made contact with the build surface. In response to receiving a signal from the sensor that the nozzle tip has made contact with the build surface, the 3D printer controller records the Z axis depth at step 604. At step 605, the X, Y, and Z position of the toolhead at the moment the nozzle tip made contact with the build surface is stored by the 3D printer controller. Also in response to receiving the signal from the sensor that the nozzle tip has made contact with the build surface, at step 606 the 3D printer controller stops the Z axis motion so as to not crush the nozzle tip into the build surface, and returns the toolhead to a starting position in the Z axis before moving on to the next calibration point.”; where the position of the toolhead assembly at the calibration point in the X-Y plane (the starting point in the Z axis) reads on “a reference point”, and the distance between the nozzle tip and the bed surface reads on “a relative vertical position of the end point of the nozzle relative to a reference point”.)  printer controller is a computer that controls the movement of the toolhead assembly in three dimensions and can detect the location of the toolhead assembly in three dimensions.”; “The term code, as used above, may include software, firmware, and/or microcode, and may refer to programs, routines, functions, classes, and/or objects. The term shared processor encompasses a single processor that executes some or all code from multiple modules.”, where the module performing the steps of figures 6 and 7 using a processor reads on “determining, by a processor …”.)
determining, by the processor, a relative horizontal position of an end point of the nozzle relative to the reference point based on the relative vertical position and the series of positions. (Han: [0052] “At step 605, the X, Y, and Z position of the toolhead at the moment the nozzle tip made contact with the build surface is stored by the 3D printer controller.”; [0056], figure 7 “At step 705, the distance between the nozzle top and the bed surface is determined at each of the set of calibration points according to method 600 illustrated in FIG. 6 . Each measured distance is stored in a 3D topographical map that corresponds to the build surface.”; figure 7 “The generated 3D topographical map is used to dynamically actuate the Z axis according to the map to compensate for variability in the distance between the nozzle tip and build surface (step 706)”, where the topographical map with X and Y positions based on each calibration point relative to the corresponding Z axis position reads on “a relative horizontal position … based on the relative vertical position and the series of positions””.) 
(Han further teaches calibrating multiple nozzle tips: [0058] “While the above description has been made in relation to a single toolhead and nozzle tip, some embodiments may have multiple independently controllable toolheads. In these embodiments, the calibration process 700 may be run with each toolhead such that not only can the distance between the 

Han does not explicitly teach: printing a calibration object; moving, by a positioning instrument, a nozzle assembly relative to a test feature of the calibration object …; wherein the nozzle tip undergoes a vertical displacement upon contacting the test feature; reading, by the positioning instrument …; reading, by the positioning instrument …; and determining, by a processor, a relative vertical position of the end point of the nozzle relative to a reference point based on the read vertical position and the vertical displacement of the nozzle tip.
Leavitt teaches:
printing a calibration object; and moving, by a positioning instrument, a nozzle assembly relative to a test feature of the calibration object …; reading, by the positioning instrument …; and reading, by the positioning instrument … (Leavitt: Abstract “A method for calibrating a print head for use in an additive manufacturing system, the method comprising positioning the print head over a calibration target, where the calibration target has a top surface with a plurality of edges.  The method further comprising moving a tip of the print head to identify coordinate locations of the edges, and setting a calibration parameter for the print head.”; [0042] “In further alternative embodiments, a first print head 18 may print a common target on tray 42 for use in calibrating a second print head 18, and vice versa.  Thus, print heads 18 may print a pair of common targets for their respective calibrations relative to tray 42, where each where the combination of the motors and the linear encoder of the additive manufacturing system reads on “a positioning instrument”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Leavitt before them, to modify the nozzle calibration method using nozzle calibration points on the build surface to incorporate printing a calibration target onto the build platform for multiple nozzle tips.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve accuracy of vertical calibrations for the multiple nozzle tips (Leavitt: [0041] “In alternative embodiments, top surface 54 of common target 52 may be positioned a small distance higher or lower than tray surface 44 of tray 42, so long as the height difference is a known value.  In further alternative embodiments, the calibrations of tips 58 along the vertical z-axis may be made at one or more locations of tray surface 44 of tray 42 to provide an accurate vertical calibration profile for tips 58.”; [0043] “As illustrated in FIG. 4, when one tip 58 is at its lowered position, the other tip 58 

Han and Leavitt do not explicitly teach: wherein the nozzle tip undergoes a vertical displacement upon contacting the test feature; and determining, by a processor, a relative vertical position of the end point of the nozzle relative to a reference point based on the read vertical position and the vertical displacement of the nozzle tip.
Kemperle teaches:
wherein the nozzle tip undergoes a vertical displacement upon contacting the test feature; and determining, by a processor, a relative vertical position of the end point of the nozzle relative to a reference point based on the read vertical position and the vertical displacement of the nozzle tip. (Kemperle: [0048] “The sensors 302 may collectively or individually sense the contact force along one, two, three, or more pairwise non-parallel axes.  For example, a normal force (e.g., instantaneous contact force) between the fabrication tool 300 and the build platform 306 may be sensed; a direction and magnitude of deflection of the tip of the fabrication tool (including displacement and/or force) may be sensed in any positions or directions, etc. More generally, sensors that are collectively operable to sense any force or displacement of the fabrication tool and separate structure, or any related properties such as compression or strain, may be used as sensors 302, so long as the contact force(s) described contact force measurements across the surface.  It may be expected that for ideal (e.g., perfectly planar) surfaces and a similarly ideal x-y carriage for positioning a tool, a number of contact force measurements at different locations on the surface should be equal.  However, it may occur that some of these contact force measurements are different from others.”; [0062] “As shown in step 606, a current contact force may be detected.  The current contact force may be used directly as an input to a control program executing on the controller for the three-dimensional printer, or the current contact force may be compared to other data such as a previous contact force or an expected contact force in order to determine an appropriate response.  It will be appreciated that other forces may also be sensed and used in feedback systems as contemplated herein.  For example, a deflection force on the fabrication tool may be measured, or a positional deflection or displacement may be measured, in order to determine when adjustments might be made or when a process should be paused or terminated due to an inferred failure.”; where Examiner interprets “the vertical displacement of the nozzle tip” means that the nozzle tip has made contact with the surface.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han, Leavitt and Kemperle before them, to modify the determining of nozzle tip contact to incorporate detecting the contact force based on the displacement of the nozzle tip upon contacting the surface.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the quality of the contact force measurements across the surface.  It may be expected that for ideal (e.g., perfectly planar) surfaces and a similarly ideal x-y carriage for positioning a tool, a number of contact force measurements at different locations on the surface should be equal.  However, it may occur that some of these contact force measurements are different from others.”; [0062] “As shown in step 606, a current contact force may be detected.  The current contact force may be used directly as an input to a control program executing on the controller for the three-dimensional printer, or the current contact force may be compared to other data such as a previous contact force or an expected contact force in order to determine an appropriate response.  It will be appreciated that other forces may also be sensed and used in feedback systems as contemplated herein.  For example, a deflection force on the fabrication tool may be measured, or a positional deflection or displacement may be measured, in order to determine when adjustments might be made or when a process should be paused or terminated due to an inferred failure.”).

Regarding claim 17, Han, Leavitt and Kemperle teach all the features of claim 16.
Han further teaches:
wherein the sensor is at least partially attached to the nozzle. (Han: See the sensor 107 “at least partially attached to the nozzle” as illustrated in figure 1.)




Regarding claim 18, Han, Leavitt and Kemperle teach all the features of claim 16.

determining at least one association between a horizontal position and a vertical position of the end point of the nozzle based on the read positions of the nozzle. (Han: [0052], figure 6 “The distance between the nozzle tip and the bed surface is determined at each one of the set of calibration points according to method 600 illustrated in FIG. 6.”; figure 6 “The X, Y, and Z positions of the toolhead at the moment the nozzle tip made contact with the build surface is stored by the 3D printer controller (step 605)”; [0056], figure 7 “At step 705, the distance between the nozzle top [tip] and the bed surface is determined at each of the set of calibration points according to method 600 illustrated in FIG. 6 . Each measured distance is stored in a 3D topographical map that corresponds to the build surface.”; where the X, Y, and Z positions per calibration point reads on “at least one association between the horizontal position” (X and Y) “and the vertical position” (Z).)

Regarding claim 20, Han, Leavitt and Kemperle teach all the features of claims 16 and 18.
Han further teaches:
determining a horizontal position of the end point of the nozzle based on the read vertical position and the at least one association. (Han: [0052], figure 6 “The distance between the nozzle tip and the bed surface is determined at each one of the set of calibration points according to method 600 illustrated in FIG. 6.”; figure 6 “The X, Y, and Z positions of the toolhead at the moment the nozzle tip made contact with the build surface is stored by the 3D printer controller (step 605)”.)

Regarding claim 22, Han, Leavitt and Kemperle teach all the features of claim 16.
Han further teaches:
determining a relative position of an end point of another nozzle of the 3D printer relative to the reference point. (Han: [0058] While the above description has been made in relation to a single toolhead and nozzle tip, some embodiments may have multiple independently controllable toolheads. In these embodiments, the calibration process 700 may be run with each toolhead such that not only can the distance between the nozzle tip and the bed be measured, …”)

Regarding claim 23, Han, Leavitt and Kemperle teach all the features of claims 16 and 22.
Han further teaches:
determining a relative offset between the end points of the nozzles based on the relative positions. (Han: [0058] “While the above description has been made in relation to a single toolhead and nozzle tip, some embodiments may have multiple independently controllable toolheads. In these embodiments, the calibration process 700 may be run with each toolhead such that not only can the distance between the nozzle tip and the bed be measured, but the relative spacing between the nozzle tips of the different toolheads can also be measured automatically. …”, where measuring the relative spacing reads on “determining a relative offset”.)


Regarding claim 24, Han, Leavitt and Kemperle teach all the features of claims 16 and 22-23.
Han further teaches:
calibrating a position of one of the nozzles based on the relative offset. (Han: [0058] “While the above description has been made in relation to a single toolhead and nozzle tip, some embodiments may have multiple independently controllable toolheads. In these embodiments, the calibration process 700 may be run with each toolhead such that not only can the distance between the nozzle tip and the bed be measured, but the relative spacing between the nozzle tips of the different toolheads can also be measured automatically. The 3D printer controller may then store the measurements for various toolheads and apply the appropriate calibration for each toolhead after a change of toolhead. In some embodiments, the 3D printer includes a combination of fixed and independent toolheads. For example, there may be two or more independently actuatable toolheads, each comprising two or more hot ends and/or extruders, with each hot end incorporating this invention as a measurement probe.”)

Regarding claim 25, Han, Leavitt and Kemperle teach all the features of claim 16.
Leavitt further teaches:
wherein the reference point is a geometric center of the test feature. (Leavitt: [0050], figure 5D “This process is then repeated in the shown counter-clockwise pattern around grooves 66 and 68 to define point 100 (at left sidewall 86), point 102 (at front sidewall 104), and point 106 (at right sidewall 108).  Controller 36 may then average the y-axis values of points 98 and 102, and average the x-axis values of points 100 and 106 to identify central point 110, which is an averaged point in the horizontal x-y plane.  Controller 36 may then set central point 110 as the zeroed-coordinate location (x=0, y=0) in the horizontal x-y plane.”, where the zeroed-coordinate reads on “the reference point”, and the central point 110, as illustrated in figure 5D reads on “a geometric center of the test feature”. 


Regarding claim 26, Han, Leavitt and Kemperle teach all the features of claim 16.
Kemperle further teaches:
wherein the nozzle tip has a symmetric shape. (Kemperle: figure 3; see the  tip with a tapered surface.)
The motivation to combine Han, Leavitt and Kemperle, which teach the features of the present claim, as submitted in claim 16, is incorporated herein.

Regarding claim 27, Han, Leavitt and Kemperle teach all the features of claim 16.
Leavitt further teaches:
wherein the test feature comprises at least one edge. (Leavitt: Abstract “A method for calibrating a print head for use in an additive manufacturing system, the method comprising positioning the print head over a calibration target, where the calibration target has a top surface with a plurality of edges.”)
The motivation to combine Han, Leavitt and Kemperle, which teach the features of the present claim, as submitted in claim 16, is incorporated herein.


Regarding claim 28, Han, Leavitt and Kemperle teach all the features of claim 16.
Han further teaches:
wherein the test feature comprises at least one slope. (Han: [0016] “The method where the compensating includes compensating for at least one of: surface roughness of the build where the skew of the build surface reads on “at least one slope”.)

Regarding claim 29, Han, Leavitt and Kemperle teach all the features of claim 16.
Leavitt further teaches:
wherein the test feature has a symmetric cross section. (Leavitt: figure 5D; see the symmetrical nature of the test feature 66.)
The motivation to combine Han, Leavitt and Kemperle, which teach the features of the present claim, as submitted in claim 16, is incorporated herein.

Regarding claim 30, Han, Leavitt and Kemperle teach all the features of claim 16.
Han further teaches:
wherein the test feature comprises a recess. (Han: [0016] “The method where the compensating includes compensating for at least one of: surface roughness of the build surface, skew of the build surface, and translation of the build surface.”; [0036] “Because the build surface may be a disposable material, or may be a permanent material that is exposed to the high temperatures and stresses of additive manufacturing, the build surface may not be perfectly flat. For high precision 3D printing, the variability of the build surface may lead to an inconsistent first deposited layer. Other possibilities is that the build surface may not be perfectly aligned, i.e., it may be skewed or misaligned with the toolhead.”, where surface not being flat reads on having “a recess”.)


Regarding claim 31, Han, Leavitt and Kemperle teach all the features of claim 16.

wherein the test feature comprises a protrusion. (Han: [0016] “The method where the compensating includes compensating for at least one of: surface roughness of the build surface, skew of the build surface, and translation of the build surface.”; [0036] “Because the build surface may be a disposable material, or may be a permanent material that is exposed to the high temperatures and stresses of additive manufacturing, the build surface may not be perfectly flat. For high precision 3D printing, the variability of the build surface may lead to an inconsistent first deposited layer. Other possibilities is that the build surface may not be perfectly aligned, i.e., it may be skewed or misaligned with the toolhead.”, where surface not being flat reads on having “a protrusion”.)



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Kemperle, further in view of Bell at al. (US 2017/0050383 A1), hereinafter ‘Bell’.
Regarding claim 4, Han and Kemperle teach all the features of claims 1-2.
Han and Kemperle do not explicitly teach: wherein the sensor further comprises a magnet and a magnetic encoder.
Bell teaches:
wherein the sensor further comprises a magnet and a magnetic encoder. (Bell: [0065] “One of the sensors may be a liquid material sensor 116 adapted to determine a level of a liquid material disposed within the dispensing system 120.  The liquid material sensor 116 may be, e.g., an optical sensor, a capacitive plate sensor, a Hall effect sensor, a linear or rotary encoder 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han, Kemperle and Bell before them, to modify the nozzle assembly to incorporate a magnetic encoder type sensor.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for determination of a level of material being disposed (Bell: [0017] “A second sensor, e.g., an optical sensor, a capacitive plate sensor, a capacitive wire sensor, and/or a Hall effect sensor may be adapted to determine a level of a liquid material disposed within a cartridge in the cartridge holder In some variations, the Hall effect sensor may include a magnet portion disposable in a plunger translatable within a syringe and adapted to register a surface of the liquid as the liquid in the syringe is drawn down.”).



Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Kemperle, further in view of Cohen et al. (US 10,254,499 B1), hereinafter ‘Cohen’.

Regarding claim 8, Han and Kemperle teach all the features of claims 1 and 7.
Han and Kemperle do not explicitly teach: wherein the tapered surface has a tilt angle of about 45 degrees.

wherein the tapered surface has a tilt angle of about 45 degrees. (Cohen: figure 15, see the “Nozzle” with a tapered surface with tilt angle of about 45 degrees, that is when the Nozzle surface nearly touches the printing surface, the “X degrees” is about 45 degrees.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han, Kemperle and Cohen before them, to modify the nozzle tip to have a tapered surface with about 45 degree tilt angle.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for tilting the dispensing/nozzle to minimize fracture of material being dispensed (Cohen: Column 41 line 64 – column 42 line 13 “In some embodiments, the printhead (or at least its nozzle) is angled as shown in FIG. 15 such that the angle X between the wire and the substrate (or previous layer) in the direction of printhead travel is less than 90.degree., unlike in standard FDM and the previous figures.  At such a reduced angle, the wire or other filament must bend through less than 90.degree., which may be advantageous since the wire may remain within its elastic range (e.g., if metal) or not fracture if made of a brittle material such as ceramic, may be easier to keep coaxial with the extrudate in the vertical plane, etc. To allow for this, the printhead (or at least the nozzle) must be dynamically rotated or tilted as the printhead (or the device) moves such that the tilt vector and the printhead travel (i.e., velocity) vector, both shown in FIG. 15, are both substantially within a vertical plane (i.e., the printhead always tilts in a direction tangent to its travel), or the fabricated object must rotate.”).
Regarding claim 9, Han and Kemperle teach all the features of claims 1 and 7.
 wherein the nozzle tip has a truncated cone shape.
Cohen teaches:
wherein the nozzle tip has a truncated cone shape. (Cohen: figure 15, see the “Nozzle” with a truncated cone shape, where the truncation part is where the wire/material is fed out.)
The motivation to combine Han and Cohen, which teach the features of the present claim, as submitted in claim 7, is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han, Kemperle and Cohen before them, to modify the nozzle tip to have a cone shape.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for tilting the dispensing/nozzle to minimize fracture of material being dispensed (Cohen: Column 41 line 64 – column 42 line 13 “In some embodiments, the printhead (or at least its nozzle) is angled as shown in FIG. 15 such that the angle X between the wire and the substrate (or previous layer) in the direction of printhead travel is less than 90.degree., unlike in standard FDM and the previous figures.  At such a reduced angle, the wire or other filament must bend through less than 90.degree., which may be advantageous since the wire may remain within its elastic range (e.g., if metal) or not fracture if made of a brittle material such as ceramic, may be easier to keep coaxial with the extrudate in the vertical plane, etc. To allow for this, the printhead (or at least the nozzle) must be dynamically rotated or tilted as the printhead (or the device) moves such that the tilt vector and the printhead travel (i.e., velocity) vector, both shown in FIG. 15, are both .



Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Leavitt.
Regarding claim 32, Han teaches:
A method for 3D printing an object, comprising (Han: [0033], figure 1 “The 3D printer moves the toolhead over the build surface, depositing material to build up a 3D object on the build surface. The toolhead includes a hot end assembly and an extruder. The extruder drives a filament material through a heating element, forcing the liquefied or pliable filament out of a nozzle.”)
determining an offset of a nozzle having a nozzle tip, (Han: [0033], figure 1 “The 3D printer moves the toolhead over the build surface, depositing material to build up a 3D object on the build surface. The toolhead includes a hot end assembly and an extruder. The extruder drives a filament material through a heating element, forcing the liquefied or pliable filament out of a nozzle.”; [0037] “Hot end assembly 101 includes heater block assembly 102 and nozzle 103. Hot end assembly 101 is rigidly mounted to linear travel assembly 103. Linear travel assembly 103 includes sensor block 104, hot end mounting block 105, and travel mechanism 106.”; [0038] “Sensor 107 is mounted to sensor block 104 and configured to detect the travel of hot end mounting block 105 relative to sensor block 104.”; Claim 12 “the portion of the toolhead assembly is a nozzle tip.”) (Han: [0056] “At step 705, the distance between the nozzle top and where the variability in the distance reads on “an offset”.)the offset being a difference between a position of the nozzle read by … and a position of the nozzle relative to a reference point … , comprising (Han: [0052], figure 6 “The distance between the nozzle tip and the bed surface is determined at each one of the set of calibration points according to method 600 illustrated in FIG. 6. At step 601, a 3D printer controller places the toolhead at the calibration point in the X-Y plane. The 3D printer controller is a computer that controls the movement of the toolhead assembly in three dimensions and can detect the location of the toolhead assembly in three dimensions. At step 602, the Z axis is actuated at a predetermined rate to slowly move the toolhead closer to the build surface. In some embodiments, the build surface is moved in the Z axis while the toolhead and X-Y gantry is stationary in the Z axis. In other embodiments, the build surface is stationary in the Z axis while the toolhead and X-Y gantry is moved along the Z axis. As the toolhead moves toward to build surface, at some point the nozzle tip makes contact with the build surface. At step 603, the sensor determines that the nozzle tip has made contact with the build surface. In response to receiving a signal from the sensor that the nozzle tip has made contact with the build surface, the 3D printer controller records the Z axis depth at step 604. At step 605, the X, Y, and Z position of the toolhead at the moment the nozzle tip made contact with the build surface is stored by the 3D printer controller. Also in response to receiving the signal from the sensor that the nozzle tip has made contact with the build surface, at where the position of the toolhead assembly at the calibration point in the X-Y plane (the starting point in the Z axis) reads on “a reference point”, and the distance between the nozzle tip and the bed surface reads on “a difference between a position of the nozzle read by a positioning instrument and a position of the nozzle relative to a reference point”.)
moving the nozzle assembly relative to a test feature … such that the nozzle tip contacts the test feature for a plurality of times, the nozzle assembly comprising the nozzle; (Han: [0033], figure 1 “The 3D printer moves the toolhead over the build surface, depositing material to build up a 3D object on the build surface. The toolhead includes a hot end assembly and an extruder. The extruder drives a filament material through a heating element, forcing the liquefied or pliable filament out of a nozzle.”; [0037] “Hot end assembly 101 includes heater block assembly 102 and nozzle 103. Hot end assembly 101 is rigidly mounted to linear travel assembly 103. Linear travel assembly 103 includes sensor block 104, hot end mounting block 105, and travel mechanism 106.”, where the hot end assembly 101 reads on “a nozzle assembly”.) (Han: figure 6 “3D printer controller places the toolhead at the calibration point in the X-Y plane (step 601)” and “The Z axis is actuated at a predetermined rate to slowly move the toolhead closer to the build surface (step 602)”, where the collective calibration points of the build surface reads on “a test feature”.; [0052], figure 6 “The distance between the nozzle tip and the bed surface is determined at each one of the set of calibration points according to method 600 illustrated in FIG. 6.”, where repeating the process for multiple calibration points reads on “a plurality of times”.)
reading horizontal and vertical positions of the nozzle when the nozzle tip contacts the test feature; (Han: [0052], figure 6 “The distance between the nozzle tip and the bed surface is determined at each one of the set of calibration points according to method 600 illustrated in FIG. 6.”; [0056] “At step 705, the distance between the nozzle top and the bed surface is determined at each of the set of calibration points according to method 600 illustrated in FIG. 6 . Each measured distance is stored in a 3D topographical map that corresponds to the build surface.”; figure 6 “The X, Y, and Z positions of the toolhead at the moment the nozzle tip made contact with the build surface is stored by the 3D printer controller (step 605)”.; where recording the X, Y and Z positions reads on “reading horizontal and vertical positions”.]
determining the vertical offset of the nozzle based on at least one of the read positions; and (Han: [0056] “At step 705, the distance between the nozzle top and the bed surface is determined at each of the set of calibration points according to method 600 illustrated in FIG. 6 . Each measured distance is stored in a 3D topographical map that corresponds to the build surface.”; [0057] “At step 706, the generated 3D topographical map is used to dynamically actuate the Z axis according to the map to compensate for variability in the distance between the nozzle tip and build surface, ensuring a consistent deposition of material.”, where the variability in the distance at an X and Y position reads on “the vertical offset”.)
calibrating a position of the nozzle based on the offset; and (Han: [0057], figure 7 “At step 706, the generated 3D topographical map is used to dynamically actuate the Z axis according to the map to compensate for variability in the distance between the nozzle tip and build surface, ensuring a consistent deposition of material.”; figure 7 “The generated 3D topographical map is used to dynamically actuate the Z axis according to the map to compensate for variability in the distance between the nozzle tip and build surface (step 706)”; where the variability in the distance reads on “the offset”, and compensating for the variability reads on “calibrating a position”.)
printing the object. (Han: [0057] “At step 706, the generated 3D topographical map is used to dynamically actuate the Z axis according to the map to compensate for variability in the distance between the nozzle tip and build surface, ensuring a consistent deposition of material. In some embodiments, the printer can gradually decrease the amount of compensation applied in the Z axis as the print progresses such that whatever offset was originally required for the first few layers does not apply to the entirety of the printed part as this would result in a skewed geometry.”, where deposition of material or printing the part reads on “printing the object”.)
(Han further teaches calibrating multiple nozzle tips: [0058] “While the above description has been made in relation to a single toolhead and nozzle tip, some embodiments may have multiple independently controllable toolheads. In these embodiments, the calibration process 700 may be run with each toolhead such that not only can the distance between the nozzle tip and the bed be measured, but the relative spacing between the nozzle tips of the different toolheads can also be measured automatically. The 3D printer controller may then store the measurements for various toolheads and apply the appropriate calibration for each toolhead after a change of toolhead.”)

Han does not explicitly teach: printing a calibration object; moving the nozzle assembly relative to a test feature of the calibration object …; the offset being a difference between a position of the nozzle read by a positioning instrument … comprising a vertical offset and a horizontal offset; and determining the horizontal offset of the nozzle based on read horizontal and vertical positions.

printing a calibration object; and moving the nozzle assembly relative to a test feature of the calibration object …  (Leavitt: Abstract “A method for calibrating a print head for use in an additive manufacturing system, the method comprising positioning the print head over a calibration target, where the calibration target has a top surface with a plurality of edges.  The method further comprising moving a tip of the print head to identify coordinate locations of the edges, and setting a calibration parameter for the print head.”; [0042] “In further alternative embodiments, a first print head 18 may print a common target on tray 42 for use in calibrating a second print head 18, and vice versa.  Thus, print heads 18 may print a pair of common targets for their respective calibrations relative to tray 42, where each printed common target may function in the same manner as common target 52.”)
the offset being a difference between a position of the nozzle read by a positioning instrument … comprising a vertical offset and a horizontal offset; and determining the horizontal offset of the nozzle based on read horizontal and vertical positions. (Leavitt: [0005] “An aspect of the present disclosure is directed to a method for calibrating a print head for use in an additive manufacturing system.  The method includes positioning the print head over a calibration target retained by a moveable platen of the additive manufacturing system, wherein the calibration target has a top surface with a plurality of edges.  In some embodiments, the plurality of edges are defined by a grooved portion or an embossed portion of the top surface.  The method also includes moving a tip of the print head along the top surface in a first direction until the tip drops off of a first edge of the plurality of edges, identifying a first coordinate location at the first edge where the tip dropped, moving the tip along the top surface in a second direction that is substantially perpendicular to the first direction until the tip drops off of a second where the horizontal x-y calibration value reads on “a horizontal offset”, and determining the horizontal x-y calibration value based vertical movement of the tip reads on “determining the horizontal offset of the nozzle based on read horizontal and vertical positions”.) (Leavitt: [0052] “As shown in FIG. 5D, print head 18 may then be raised and moved leftward along the x-axis by predetermined vector 114 above top surface 54.  Print head 18 is then toggled down until tip 58 contacts top surface 54, as illustrated by point 116.  Controller 36 may identify this contact location along the z-axis, which is the vertical z-axis calibration value for the given print head 18 relative to tray 42.  As discussed above, the vertical z-axis calibration may alternatively be performed on tray surface 44 itself.”, where the z-axis calibration value reads on “a vertical offset”.) (Leavitt: [0047] “Print head 18 and/or controller 36 may identify toggles, biasing, and drops with the use of any suitable mechanism, such as a linear encoder (not shown) that monitors the elevation of print head 18 relative to head carriage 28.”; where the the linear encoder reads on “a positioning instrument”.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve accuracy of vertical calibrations for the multiple nozzle tips (Leavitt: [0041] “In alternative embodiments, top surface 54 of common target 52 may be positioned a small distance higher or lower than tray surface 44 of tray 42, so long as the height difference is a known value.  In further alternative embodiments, the calibrations of tips 58 along the vertical z-axis may be made at one or more locations of tray surface 44 of tray 42 to provide an accurate vertical calibration profile for tips 58.”; [0043] “As illustrated in FIG. 4, when one tip 58 is at its lowered position, the other tip 58 is typically at its raised position to prevent the raised tip 58 from interfering with the printing operation.  As discussed below, this toggling may be used in conjunctions with common target 52 to calibrate each tip 58 relative to tray 42 in the horizontal x-y plane, as well as along the vertical z-axis (i.e., tip-to-substrate calibration).  Additionally, when both tips 58 are calibrated with common target 52, this dual calibration also provides a tip-to-tip calibration between tips 58 in the horizontal x-y plane, as well as along the vertical z-axis.”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W CHOI/            Examiner, Art Unit 2116